UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) ofThe Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 25, 2012 ROYAL CARIBBEAN CRUISES LTD. (Exact Name of Registrant as Specified in Charter) Republic of Liberia (State or Other Jurisdiction of Incorporation) 1-11884 98-0081645 (Commission File Number) (IRS Employer Identification No.) 1050 Caribbean Way, Miami, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 305-539-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 25, 2012, we issued a press release announcing a series of organizational changes, including the promotion of Mr. Brian J. Rice from Executive Vice President and Chief Financial Officer to Vice Chairman and Chief Financial Officer, the promotion of Lisa Bauer to Executive Vice President of Global Sales & Marketing for Royal Caribbean International and the promotion of Lisa Lutoff-Perlo to Executive Vice President of Operations for Royal Caribbean International.A copy of the press release is filed as Exhibit 99.1 to this Current Report. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1Press release dated September 25, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL CARIBBEAN CRUISES LTD. Date: September 25, 2012 By: /s/Bradley H. Stein Name: Bradley H. Stein Senior Vice President, General Counsel Title:
